Title: To Thomas Jefferson from William Edgar, 10 January 1803
From: Edgar, William
To: Jefferson, Thomas


          
            Sir
            New York 10th Jany 1803
          
          I shall ever gratefully Remember your appointing me a Commissioner of Bankruptcey; And I hope you will Belive a sense of duty only, induce’s me to give in my Resignation—
          I Reside in the Country during the Summer season—this prevents My giving due attendance to the Buisness; and I cannot think of holding any office without performing the duty’s—
          
          May you long priside over The Affairs of Our Nation is most Sincerely Wished, by Your Excellencys Much Obliged Hble Servt 
          
            William Edgar
          
        